DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0059112 A1 to Ou et al. (hereinafter “Ou”) discloses a method and apparatus are disclosed from the perspective of a User Equipment (UE), wherein the UE is configured with multiple Bandwidth Parts (BWPs). In one embodiment, the method includes the UE receiving information from a network node to associate a RACH (Random Access Channel) configuration with a BWP among the multiple BWPs. The method further includes that the UE performing a RACH transmission in the BWP using the RACH configuration associated with the BWP. Ou does not explicitly disclose a method for random access, applied to a terminal, comprising: obtaining random access configuration information, wherein the random access configuration information comprises a random access resource corresponding to each bandwidth part (BWP); obtaining a target random access resource corresponding to a BWP for the terminal based on the random access configuration information; and initiating a random access procedure by using the target random access resource, wherein the initiating the random access procedure by using the target random access resource comprises: activating, in a case that the target random access resource is not on a currently activated BWP for the terminal, the BWP where the target random access resource is located; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-6, 10, 13, 54, 58, and 61-70 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476